Case 1:20-cv-04691-MKV Document 65-2 Filed 08/13/21 Page 1 of 3




           Exhibit B
                 Case 1:20-cv-04691-MKV Document 65-2 Filed 08/13/21 Page 2 of 3


Franklin, Trevor

From:                               Gerard Fox <gfox@gerardfoxlaw.com>
Sent:                               Wednesday, August 11, 2021 5:25 PM
To:                                 Segal, Jonathan
Cc:                                 Bayard, Samuel; Goldberg, Rachel
Subject:                            RE: Case 1:20-cv-04691-MKV Goureau et al v. Lemonis et al Letter


Doug Wexler wrote me an email that called for a stay in all cases but the BK court, and I have that email. So, it’s not a
misrepresentation. If Machete wants to litigate, well, we are filing a full motion for leave to amend with the full
complaint and you will get your wish. We are not withdrawing the letter.

From: Segal, Jonathan <JonathanSegal@dwt.com>
Sent: Wednesday, August 11, 2021 2:20 PM
To: Gerard Fox <gfox@gerardfoxlaw.com>
Cc: Bayard, Samuel <SamuelBayard@dwt.com>; Goldberg, Rachel <RachelGoldberg@dwt.com>
Subject: Re: Case 1:20-cv-04691-MKV Goureau et al v. Lemonis et al Letter

" Warning, External Sender"
Mr. Fox,

I write to give you an opportunity to explain the misrepresentation you made to the court today.

You have never approached me (lead counsel) or any other representative of Machete to request a stay of either case
nor have I agreed to one. Had you done so, and had I agreed, we would have worked on a joint stipulation to file with
the court or filed one already, or at least emailed about such a discussion. No such record exists becuase I have not
talked with you about a stay.

I demand that you immediately withdraw the letter and disclose your misrepresentation or face sanction under Rule 11.

Regards,

Jon

Sent from my iPhone


        On Aug 11, 2021, at 1:22 PM, Dhruv Vyas <dvyas@gerardfoxlaw.com> wrote:


        Dear Hon. Judge Vyskocil,

        Please see attached letter in response to Michael Wexler’s letter [Dkt #61], which was filed with the
        Court moments ago.

        Thank you kindly,

        Dhruv Vyas
        Pro Noun: (Him/His)
        Senior Trial Paralegal
                                                             1
            Case 1:20-cv-04691-MKV Document 65-2 Filed 08/13/21 Page 3 of 3
Gerard Fox Law P.C.
1880 Century Park East, Suite 1410
Los Angeles, CA 90067
dvyas@gerardfoxlaw.com
www.gerardfoxlaw.com
T: (310)441-0500
F: (310)441-4447


Additional locations:
New York, NY

<image001.png>

CONFIDENTIAL AND PRIVILEGED COMMUNICATION: This e-mail transmission, and any documents, files or previous e-mail messages attached to
it, may contain confidential information that is legally privileged. If you are not the intended recipient, or person responsible for delivering it to
the intended recipient, you are hereby notified that any disclosure, copying, distribution or use of any of the information contained in or
attached to this message is STRICTLY PROHIBITED. Interception of e-mail is a crime under the Electronic Communications Privacy Act, 18 U.S.C.
2510-2521 and 2701-2709. If you received this communication in error, please contact the sender immediately and destroy the material in its
entirety, whether electronic or hard copy.


<62 - 2021.08.11 - GFox Letter re Response to Dkt 61.pdf>




                                                                          2
